 1    MALLISON & MARTINEZ
      Stan S. Mallison (SBN 184191)
 2    Hector R. Martinez (SBN 206336)
      Liliana Garcia (SBN 311396)
 3    1939 Harrison Street, Suite 730
      Oakland, California 94612
 4    Telephone: 510-832-9999
      Facsimile: 510-832-1101
 5
      Attorneys for Plaintiffs
 6
     SHOOK, HARDY & BACON L.L.P.
 7   Tammy B. Webb (SBN 227593)
     tbwebb@shb.com
 8   One Montgomery, Suite 2700
     San Francisco, California 94104-2828
 9   Telephone: 415-544-1900
     Facsimile: 415-391-0281
10
     Carrie A. McAtee*
11   cmcatee@shb.com
     2555 Grand Blvd.
12   Kansas City, Missouri 64108
     Telephone: 816-474-6550
13   Facsimile: 816-421-5547
14   *admitted pro hac vice
15   Attorneys for Defendants
     Leggett & Platt, Incorporated
16   and L&P Financial Services Co.
17                                  UNITED STATES DISTRICT COURT

18                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

19   EDGAR MORALES, SALVADOR MAGAÑA, )                     Case No. 2:15-cv-01911-JAM-EFB
     and MATTHEW BAGU,                                 )
20   on behalf of themselves, the State of California, )
                                                       )   STIPULATION AND JOINT
21   and all other similarly situated individuals,     )   APPLICATION FOR EXTENSION OF
                                                       )   TIME TO FILE MOTION FOR
22                   Plaintiffs,                       )   PRELIMINARY APPROVAL OF CLASS
                                                       )   SETTLEMENT AND ORDER
23           vs.                                       )
                                                       )
24   LEGGETT & PLATT, INCORPORATED, a )
     Missouri Corporation, L&P FINANCIAL               )
25   SERVICES CO., a Delaware Corporation, and )
     DOES 1 through 20, inclusive,                     )
26                                                     )
                     Defendants.                       )
27                                                     )
28

                                                              STIPULATION AND PROPOSED ORDER
 1          Plaintiffs EDGAR MORALES, SALVADOR MAGAÑA, and MATTHEW BAGU and

 2   Defendants LEGGETT & PLATT, INCORPORATED and L&P FINANCIAL SERVICES CO., by

 3   and through their respective counsel, submit the following stipulation.

 4          The parties respectfully submit this stipulation to extend the time within which Plaintiffs

 5   must file their motion for preliminary approval of the class settlement.

 6                                                 STIPULATION

 7          The parties, through their respective counsel hereby stipulate as follows:

 8          1.     The parties have finalized the Settlement Agreement and Release (“Agreement”) and

 9   obtained all signatures necessary to its execution.

10          2.     Counsel for Plaintiffs, Liliana Garcia, reserved a hearing date of June 18, 2019 at 1:30

11   p.m. for the court to hear Plaintiffs’ motion for preliminary approval.

12          3.     Pursuant to the terms of the Agreement, Counsel for Plaintiffs, Liliana Garcia, emailed

13   Counsel for Defendants, Carrie McAtee, drafts of the Class Notice Packet for her review on May

14   16, 2019.

15          4.     Due to scheduling conflicts, Counsel for Defendants is not in a position to review the

16   documents and consult with her clients prior to Plaintiffs’ deadline to file their motion for

17   preliminary approval.

18          5.     The courtroom deputy to Judge John A. Mendez informed Plaintiffs’ Counsel that the

19   next available hearing date is July 16, 2019 at 1:30 p.m.

20          6.     Counsel for Plaintiffs agree that the motion will be ready for filing no later than

21   Friday, May 24, 2019.

22          Therefore, the parties hereby stipulate that the date for filing the motion for preliminary

23   approval should be extended to no later than May 24, 2019 and respectfully apply to this court for

24   an order doing so based on good cause shown.

25          IT IS SO STIPULATED:

26
     Dated: May 21, 2019                          MALLISON & MARTINEZ
27
                                                           By: /s/ Liliana Garcia
28                                                         Liliana Garcia
                                                     2                       STIPULATION AND ORDER
 1       Attorneys for Plaintiffs
 2
         SHOOK, HARDY & BACON L.L.P.
 3

 4       By: /s/ Carrie A. McAtee

 5       Carrie A. McAtee

 6       Attorneys for Defendants
         Leggett & Platt, Incorporated
 7       and L&P Financial Services Co.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3                     STIPULATION AND ORDER
                                                 ORDER
 1

 2         Upon a showing of good cause, IT IS HEREBY ORDERED THAT the time for Plaintiffs to

 3   file their motion for preliminary approval is hereby extended to May 24, 2019. The hearing date

 4   and time shall remain June 18, 2019 at 1:30 p.m.

 5
     Dated: 5/21/2019                                     /s/ John A. Mendez____________
 6                                                        United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4                    STIPULATION AND ORDER
